Exhibit 10(q)

 

DPL INC.

2006 DEFERRED COMPENSATION PLAN FOR EXECUTIVES

(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 

ARTICLE I.  INTRODUCTION

 

DPL Inc. adopted the DPL Inc. 2006 Deferred Compensation Plan For Executives on
the terms and conditions hereinafter set forth, effective as of September 19,
2006.  This amended and restated version of the Plan is effective December 31,
2007.

 

The purpose of this Plan is to provide a select group of management or highly
compensated employees of the Company with the opportunity to defer the receipt
of base salary and incentive compensation payments which may be earned by such
executives under any plan or program which the Committee (as defined below) may
designate from time to time, in accordance with the provisions of the Plan.

 

ARTICLE II.  DEFINITIONS

 

For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:

 

Section 2.1  “Account” means the bookkeeping account maintained by the Company
on behalf of each Participant pursuant to Section 3.3 that is comprised of the
Base Salary Subaccount and the Incentive Compensation Subaccount to which
deferred Base Salary and Incentive Compensation, respectively, are credited.

 

Section 2.2  “Base Salary” means the annual fixed or base compensation payable
to a Participant.

 

Section 2.3  “Base Salary Payment Election” means the Election Agreement (or
portion thereof) completed by a Participant and filed with the Company that
indicates the time of commencement of payment and form of payment of the
Participant’s Base Salary that is or will be deferred pursuant to a Deferral
Election under the Plan.

 

Section 2.4  “Base Salary Subaccount” means the bookkeeping account maintained
by the Company on behalf of each Participant pursuant to Section 3.3 that is
credited with Base Salary that is deferred by a Participant.

 

Section 2.5  “Beneficiary” or “Beneficiaries” means the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.

 

--------------------------------------------------------------------------------


 

Section 2.6  “Board” means the Board of Directors of the Company.

 

Section 2.7  “Calendar Year” means each calendar year commencing on or after
January 1, 2006.

 

Section 2.8  “Change of Control” means the consummation of any Change of Control
of the Company, or its principal subsidiary, The Dayton Power and Light Company
(“DP&L”), of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as determined by the Board in its
sole discretion; provided that, without limitation, such a Change of Control
shall be deemed to have occurred if:

 

(a)              any “Person” (as such term is defined in 
Sections 13(d) or 14(d)(2) of the Exchange Act; hereafter, a “Person”) is on the
date hereof or becomes the beneficial owner, directly or indirectly, of
securities of the Company or DP&L representing (i) 25% or more of the combined
voting power of the then outstanding Voting Stock of the Company or DP&L if the
acquisition of such beneficial ownership is not approved by the Board prior to
the acquisition or (ii) 50% or more of such combined voting power in all other
cases;

 

(i)            for purposes of this Section 2.8, the following acquisitions
shall not constitute a Change of Control: (A) any acquisition of Voting Stock of
the Company or DP&L directly from the Company or DP&L that is approved by a
majority of those persons serving as directors of the Company or DP&L on the
date of this Plan (the “Original Directors”) or their Successors (as defined
below), (B) any acquisition of Voting Stock of the Company or DP&L by the
Company or any Subsidiary, and (C) any acquisition of Voting Stock of the
Company or DP&L by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by DPL or any
Subsidiary (the term “Successors” shall mean those directors whose election or
nomination for election by shareholders has been approved by the vote of at
least two-thirds of the Original Directors and previously qualified Successors
serving as directors of the Company or DP&L, as the case may be, at the time of
such election or nomination for election);

 

(ii)           if any Person is or becomes the beneficial owner of 25% or more
of combined voting power of the then-outstanding Voting Stock of the Company or
DP&L as a result of a transaction described in clause (A) of
Section 2.8(a)(i) above and such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company or DP&L representing 1%
or more of the then-outstanding Voting Stock of the Company or DP&L, other

 

2

--------------------------------------------------------------------------------


 

than in an acquisition directly from the Company or DP&L that is approved by a
majority of the Original Directors or their Successors or other than as a result
of a stock dividend, stock split or similar transaction effected by the Company
or DP&L in which all holders of Voting Stock of the Company or DP&L are treated
equally, such subsequent acquisition shall be treated as a Change of Control;

 

(iii)          a Change of Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 25% or more of the Voting Stock of
the Company or DP&L as a result of a reduction in the number of shares of Voting
Stock of the Company or DP&L outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Original Directors or their
Successors unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company or DP&L representing 1%
or more of the then-outstanding Voting Stock of the Company or DP&L, other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company or DP&L in which all holders of Voting Stock are treated equally;
and

 

(iv)          if at least a majority of the Original Directors or their
Successors determine in good faith that a Person has acquired beneficial
ownership of 25% or more of the Voting Stock of the Company or DP&L
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Original Directors or their Successors a
sufficient number of shares so that such Person beneficially owns less than 25%
of the Voting Stock of the Company or DP&L, then no Change of Control shall have
occurred as a result of such Person’s acquisition; or

 

(b)           the Company or DP&L consummates a merger or consolidation, or
consummates a “combination” or “majority share acquisition” in which it is the
“acquiring corporation” (as such terms are defined in Ohio Rev. Code § 1701.01
as in effect on December 31, 1990) and in which shareholders of the Company or
DP&L, as the case may be, immediately prior to entering into such agreement,
will beneficially own, immediately after the effective time of the merger,
consolidation, combination or majority share acquisition, securities of the
Company or DP&L or any surviving or new corporation, as the case may be, having
less than 50% of the “voting power” of DPL or DP&L or any surviving or new
corporation, as the case may be, including “voting power” exercisable on a
contingent or deferred basis as well as immediately exercisable “voting power”,
excluding any merger of DP&L into the Company or of the Company into DP&L;

 

(c)           the Company or DP&L consummates a sale, lease, exchange or other
transfer or disposition of all or substantially all of its assets to any

 

3

--------------------------------------------------------------------------------


 

Person other than to a wholly owned subsidiary or, in the case of DP&L, to the
Company or a wholly owned subsidiary(ies) of the Company; but not including
(i) a mortgage or pledge of assets granted in connection with a financing or
(ii) a spin-off or sale of assets if the Company continues in existence and its
common shares are listed on a national securities exchange, quoted on the
automated quotation system of a national securities association or traded in the
over-the-counter market; or

 

(d)      the Original Directors and/or their Successors do not constitute a
majority of the whole Board or the Board of Directors of DP&L, as the case may
be; or

 

(e)       approval by the shareholders of the Company or DP&L of a complete
liquidation or dissolution of the Company or DP&L, as the case may be.

 

Section 2.9  “Code” means the Internal Revenue Code of 1986, as amended.

 

Section 2.10  “Committee” means the Compensation Committee of the Board or such
other Committee as may be authorized by the Board to administer the Plan.

 

Section 2.11  “Common Stock” means the common stock, par value $0.01 per shares,
of the Company.

 

Section 2.12  “Company” means DPL Inc., an Ohio corporation, and any entity that
succeeds DPL Inc. by merger, reorganization or otherwise.

 

Section 2.13  “Deferral Election” means the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the amount of his or her Base Salary and/or Incentive Compensation that is or
will be deferred under the Plan for a Deferral Period.

 

Section 2.14  “Deferral Period” means the calendar year that commences after
each Election Filing Date.

 

Section 2.15  “Disability” means a Participant’s inability to perform the duties
required on a full-time basis for a period of six consecutive months because of
physical or mental illness or other physical or mental disability or incapacity.

 

Section 2.16  “Election Agreement” means an agreement in the form that the
Company may designate from time to time that is consistent with the terms of the
Plan.

 

Section 2.17  “Election Filing Date” means December 31 of the Calendar Year
immediately prior to the first day of the Calendar Year for which Base Salary
and/or Incentive Compensation would otherwise be earned.

 

Section 2.18  “Eligible Executive” means the Company’s Chief Executive Officer
and each other officer of the Company that the Committee determines should be an

 

4

--------------------------------------------------------------------------------


 

Eligible Executive hereunder.  Unless otherwise determined by the Committee, an
Eligible Executive shall continue as such until Termination of Employment.

 

Section 2.19  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

Section 2.20  “Hypothetical Investment Fund or Funds” means any investment fund
designated by the Company pursuant to Section 3.3.

 

Section 2.21  “Incentive Compensation” means cash incentive compensation payable
pursuant to the Company’s Executive Incentive Compensation Plan, effective
January 1, 2006.

 

Section 2.22  “Incentive Compensation Payment Election” means the Election
Agreement (or portion thereof) completed by a Participant and filed with the
Company that indicates the time of commencement of payment and form of payment
of the Participant’s Incentive Compensation that is or will be deferred pursuant
to a Deferral Election under the Plan.

 

Section 2.23  “Incentive Compensation Subaccount” means the bookkeeping account
maintained by the Company on behalf of each Participant pursuant to Section 3.3
that is credited with Incentive Compensation that is deferred by a Participant.

 

Section 2.24  “Incentive Filing Date” means the date six months prior to the end
of the performance period with respect to which the Incentive Compensation is
earned.

 

Section 2.25  “Key Employee” means a key employee as defined in Section 409A of
the Code and Section 416(i) of the Code (without regard to paragraph
(5) thereof) of the Company (or a controlled group member).

 

Section 2.26  “Participant” means any Eligible Executive who has at any time
made a Deferral Election in accordance with Section 3.2 and who, in conjunction
with his or her Beneficiary, has not received a complete distribution of the
amount credited to his or her Account.

 

Section 2.27  “Payment Election” means the Base Salary Payment Election and the
Incentive Compensation Payment Election.

 

Section 2.28  “Plan” means this deferred compensation plan, which shall be known
as the DPL Inc. 2006 Deferred Compensation Plan For Executives.  The Plan is
unfunded and is maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees of the Company.

 

Section 2.29  “Plan Administrator” means the Committee.

 

5

--------------------------------------------------------------------------------


 

Section 2.30  “Subsidiary” means a corporation, partnership, joint venture.
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest.

 

Section 2.31  “Termination of Employment” means a separation from service as
defined under Section 409A of the Code.

 

Section 2.32  “Unforeseeable Emergency” means an event that results in a severe
financial hardship to a Participant resulting from (a) an illness or accident of
the Participant or his or her spouse, dependent (as defined in Section 152(a) of
the Code), or Beneficiary, (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary circumstances arising as a result
of events beyond the control of the Participant.

 

Section 2.33  “Voting Stock” means securities entitled to vote generally in the
election of directors.

 

ARTICLE III.  ELECTION TO DEFER

 

Section 3.1  Eligibility.  An Eligible Executive may make an annual Deferral
Election with respect to receipt of all or a specified part of his or her Base
Salary and/or Incentive Compensation for any Calendar Year in accordance with
Section 3.2.  An Eligible Executive who makes a Deferral Election must also make
a Payment Election with respect to the amount deferred in accordance with
Section 3.4.  An Eligible Executive’s entitlement to defer shall cease with
respect to the Deferral Period following the Deferral Period in which he or she
ceases to be an Eligible Executive.

 

Section 3.2  Deferral Elections.  All Deferral Elections, once effective, shall
be irrevocable, shall be made on an Election Agreement filed with the Company,
and shall comply with the following requirements:

 

(a)          The Deferral Election on the Election Agreement shall specify:

 

(i)                 the percentage or the dollar amount of a Participant’s Base
Salary and/or Incentive Compensation, and

 

(ii)                in accordance with Section 3.3(b), the investment election
with respect to the deemed investment of the Base Salary and/or Incentive
Compensation.

 

(b)          The Deferral Election shall be made by, and shall be effective as
of, the applicable Election Filing Date; provided, however, that to the extent
permitted by Section 409A of the Code, the Company may permit Participants to
make a Deferral Election with respect to Incentive Compensation that constitutes
“performance-based compensation” (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code) at a time later than the Election Filing
Date but no later than the Incentive Filing Date, and in such event, the
Deferral Election shall be effective as of such Incentive Filing Date. 
Notwithstanding the foregoing, an

 

6

--------------------------------------------------------------------------------


 

employee who first becomes an Eligible Executive during the course of a Calendar
Year, rather than as of the applicable Election Filing Date, shall make such
Deferral Election with respect to Base Salary and/or Incentive Compensation
within thirty days following the date the employee first becomes an Eligible
Executive, and such Deferral Election shall be effective on the date made and,
unless the proviso in the first sentence of this Section 3.2(b) applies, shall
be effective with regard to Base Salary and/or Incentive Compensation earned
during such Calendar Year following the filing of the Election Agreement with
the Company as determined pursuant to the pro-ration method permitted under
Section 409A of the Code.

 

Section 3.3  Accounts.

 

(a)         Base Salary and Incentive Compensation that a Participant elects to
defer shall be credited to the Account on the date the Base Salary or Incentive
Compensation would otherwise have been paid to the Participant.  Credits or
charges representing income, expenses, gains or losses allocable to the Account
which would be applicable if such Account had been invested on a tax deferred
basis in the Hypothetical Investment Fund(s) selected by the Participant or the
Participant’s Beneficiary as provided in Section 3.3(b) shall also be credited
to the Account.  The Company shall also enter on the books of each Participant’s
Account debits for any distributions made from the Account.

 

(b)         The Company shall designate a Hypothetical Investment Fund or Funds
under this Plan, which may, but need not, include one or more of the investment
funds provided under The Dayton Power and Light Company Employee Savings Plan or
offered by the trustee thereunder (which shall not include Common Stock).  Any
such designation shall be in a writing which may be amended or supplemented from
time to time by the Company pursuant to rules adopted by the Company.  Each
Participant shall elect a Hypothetical Investment Fund (or, if permitted by
rules adopted by the Company, one or more Hypothetical Investment Funds) in
which the amount of Base Salary and/or Incentive Bonus that a Participant defers
under this Plan shall be deemed invested.  Such an election may be made in
accordance with rules and procedures established by the Company.  Any
Participant may change his investment election either prospectively or with
respect to amounts previously credited to his Account in accordance with
procedures specified by the Company.  In the absence of an investment election
by a Participant, the company shall select the Hypothetical Investment
Fund(s) which shall be applicable to such Participant’s Account.

 

Section 3.4  Initial Payment Elections.  Subject to Sections 3.4(d), 3.5, 3.6,
3.7, and 3.8 of this Plan, all Payment Elections shall be irrevocable, shall be
made on an Election Agreement filed with the Company and shall comply with the
following requirements:

 

7

--------------------------------------------------------------------------------


 

(a)      Each Participant shall make a Base Salary Payment Election with respect
to Base Salary deferred pursuant to the Deferral Election and a separate
Incentive Compensation Payment Election with respect to Incentive Compensation
deferred pursuant to the Deferral Election.

 

(b)      Each Base Salary Payment Election and each Incentive Compensation
Payment Election shall contain the Participant’s elections regarding the time of
the commencement of payment of amounts in his or her Base Salary Subaccount and
Incentive Compensation Subaccount, to the extent the Participant does not
already have an election regarding the time of the commencement of payment
applicable to his or her Base Salary Subaccount or Incentive Compensation
Subaccount.  In addition, if the Participant has elected, pursuant to
Section 3.4(b)(i)(B), to commence payment in a specified year, the Payment
Election(s) for the Deferral Period immediately prior to such specified year
shall contain the Participant’s election regarding the time of the commencement
of payment of amounts in his or her Base Salary Subaccount and Incentive
Compensation Subaccount for that and all future Deferral Periods.

 

(i)            A Participant may elect to commence payment (A) upon the date on
which he or she incurs a Termination of Employment for any reason, including,
without limitation, by reason of death, retirement, or Disability, or (B) in a
specified year that begins at least two years after the date on which the
Deferral Election becomes effective.

 

(ii)           Payments made in accordance with the Participant’s elections
under Section 3.4(b)(i)(A) shall be paid or commence to be paid within 90 days
following the date of the Termination of Employment; provided, however, that the
Participant does not have the right to designate the taxable year of such
payments.  Payments made in accordance with the Participant’s election under
Section 3.4(b)(i)(B) with respect to Base Salary shall be paid or commence to be
paid on January 31 of the specified year and payments made in accordance with
the Participant’s election under Section 3.4(b)(i)(B) with respect to Incentive
Compensation shall be paid or commence to be paid on January 31 of the specified
year.

 

(iii)          Notwithstanding the foregoing provisions of this Section 3.4(b),
in the event that a Participant elects to commence payments in a specified year,
and prior to the date such payment is due to be paid or commence to be paid (as
described Section 3.4(b)(ii)) he or she incurs a Termination of Employment,
payment of the Participant’s Account shall commence, in the form or forms
elected pursuant to Section 3.4(c) and/or (d), on the date of such Termination
of Employment.

 

(c)           The Base Salary Payment Election and the Incentive Compensation
Payment Election shall also contain the Participant’s elections regarding the
form of payment of amounts in his or her Base Salary Subaccount

 

8

--------------------------------------------------------------------------------


 

and Incentive Compensation Subaccount, to the extent the Participant does not
already have an election regarding the form of payment applicable to his or her
Base Salary Subaccount and Incentive Compensation Subaccount.  In addition, if
the Participant has elected, pursuant to Section 3.4(b)(i)(B), to commence
payment in a specified year, the Payment Election(s) for the Deferral Period
immediately prior to such specified year shall contain the Participant’s
election regarding form of payment of amounts in his or her Base Salary
Subaccount and Incentive Compensation Subaccount for that and all future
Deferral Periods.

 

(i)                    The Participant may elect to receive amounts in his or
her Base Salary Subaccount and Incentive Compensation Subaccount in one of the
following forms:  (A) a single, lump sum payment or (B) a number of annual
installments over a period of up to twenty years.

 

(ii)                   In the event that a Participant’s Base Salary Subaccount
or Incentive Compensation Subaccount is payable in annual installments, the
amount of each installment shall be equal to the value, as of December 31 of the
calendar year immediately prior to the date of the respective installment
payment, of the Participant’s Base Salary Subaccount or Incentive Compensation
Subaccount, as the case may be, divided by the number of installment payments
then remaining in the installment period;

 

(A)          The portion of the Base Salary Subaccount or Incentive Compensation
Subaccount subject to such installment payments that remains unpaid from time to
time shall continue to be credited with gains, losses, interest and other
earnings.

 

(B)           The final installment payment shall include an adjustment for
gains, losses, interest and other earnings during the period between the
beginning of the calendar year in which the final installment payment is made
and the date of such final payment.

 

(d)      Except as provided in the last sentence of Section 3.2(b), the Payment
Election(s) shall be made by, and shall be effective as of, the applicable
Election Filing Date or Incentive Filing Date, as the case may be.  Except as
provided in the following sentence, a Participant may not have more than one
Base Salary Payment Election and one Incentive Compensation Payment Election in
effect at any one time.  If the Participant has elected, pursuant to
Section 3.4(b)(i)(B), to commence payment in a specified year, the Payment
Election(s) for the Deferral Period immediately prior to such specified year
shall contain the Participant’s election regarding form of payment of amounts in
his or her Base Salary Subaccount and/or Incentive Compensation Subaccount for
that and all future Deferral Periods.

 

(e)      If the Payment Election(s) are not made by the applicable Election
Filing Date or Incentive Filing Date, as the case may be, or are insufficient to
be

 

9

--------------------------------------------------------------------------------


 

deemed effective as of such date, then a Participant’s Deferral Election shall
be null and void.

 

(f)            Notwithstanding the foregoing provisions of this Section 3.4, if
the Participant is a Key Employee, then the payment on account of Termination of
Employment shall commence on the first day of the seventh month after such
Termination of Employment (or, if earlier, the date of death).

 

(g)           The payment of a single, lump-sum amount, or the payment of a
number of annual installments as designated by the Participant in the Election
Agreement, to a Participant (or his or her Beneficiary) pursuant to this
Section 3.4 shall discharge all obligations of the Company to such Participant
(or his or her Beneficiary) under the Plan.

 

Section 3.5  Subsequent Payment Elections.  A Participant may make a subsequent
Payment Election(s) to change the time of the commencement of payment(s) of his
or her Base Salary Subaccount and Incentive Compensation Subaccount, the form of
payment of his or her Base Salary Subaccount and Incentive Compensation
Subaccount, or both, with respect to an amount previously deferred under a
Deferral Election if all of the following requirements are met:

 

(a)          Such subsequent Payment Election(s) may not take effect until at
least twelve months after the date on which the subsequent Payment Election is
made;

 

(b)          In the case of a subsequent Payment Election(s) related to a
payment not described in Section 3.6 or Section 3.8, the first payment under
such subsequent Payment Election(s) shall in all cases be deferred for a period
of not less than five years from the date such payment would otherwise have been
made (or, in the case of installment payments, which are treated as a single
payment for purposes of this Section 3.5, five years from the date the first
installment payment was scheduled to be paid); and

 

(c)          Any subsequent Payment Election(s) related to a distribution that
is to be made at a specified time or pursuant to a fixed schedule pursuant to
Section 3.4 must be made not less than twelve months prior to the date the
payment was scheduled to be made under the prior Payment Election(s) (or, in the
case of installment payments, which are treated as a single payment for purposes
of this Section 3.5, twelve months prior to the date the first installment
payment was scheduled to be paid).

 

Section 3.6  Death of a Participant.  In the event of the death of a
Participant, the remaining amount of the Participant’s Account shall be paid to
the Beneficiary or Beneficiaries designated in a writing on a form that the
Company may designate from time to time (the “Beneficiary Designation”), in
accordance with the Participant’s Payment Election(s), or in accordance with a
special payment election filed by the Participant with the Company at the same
time as the Participant’s Payment Election(s) 

 

10

--------------------------------------------------------------------------------


 

under Section 3.4 or Section 3.5 is filed with the Company that is to be
operative and override any other payment election under the Participant’s
Payment Election(s) in the event of the death of the Participant.  Any special
payment election filed by a Participant subsequent to the filing of his or her
initial Payment Election(s) under Section 3.4 must meet such additional
requirements as the Company determines are appropriate to avoid the inclusion of
the amounts subject to such special payment election in the gross income of a
Participant or Beneficiary under Section 409A(a)(1) of the Code, including,
without limitation, the requirements under Section 3.5.  A Participant’s
Beneficiary Designation may be changed at any time prior to his or her death by
the execution and delivery of a new Beneficiary Designation.  The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern.  In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account shall be paid to the Participant’s estate in
a lump sum.  In the event of the death of the Beneficiary or Beneficiaries after
the death of a Participant, the amount of the Participant’s Account shall be
paid to the estate of the last surviving Beneficiary in a lump sum.

 

Section 3.7  Small Payments.  Notwithstanding the foregoing, if at the time of a
Participant’s Termination of Employment the Participant’s Account balance is
less than $100,000, such Account shall be automatically paid to such Participant
in a single, lump-sum payment on the date of such Termination of Employment;
provided, however, that if the Participant is a Key Employee, then the payment
on account of Termination of Employment shall be paid on the first day of the
seventh month after such Termination of Employment (or, if earlier, the date of
death).

 

Section 3.8  Unforeseeable Emergency.  Notwithstanding the foregoing, in the
event of an Unforeseeable Emergency and at the request of a Participant,
accelerated payment shall be made to the Participant of all or a part of his or
her Account, together with the earnings thereon.  Payments of amounts as a
result of an Unforeseeable Emergency may not exceed the amount necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution(s), after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

Section 3.9  Termination of Participation.  Notwithstanding any other provision
of the Plan, a Participant’s active participation in the Plan shall terminate
upon a determination by the Committee that the Participant is not a member of a
select group of management or highly compensated employees of his or her
employer, within the meaning of ERISA; provided, however, such a determination
will not cause deferrals to cease any sooner than the end of the Deferral Period
during which such a termination is made.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV.  ADMINISTRATION

 

Section 4.1  Administration.

 

(a)      The Plan shall be administered by the Plan Administrator.  The Plan
Administrator shall have discretion to interpret where necessary all provisions
of the Plan (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan), to make factual findings with respect to any issue
arising under the Plan, to determine the rights and status under the Plan of
Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan.  Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular employee is a Participant, and
(ii) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits.  The Plan Administrator’s determination of
the rights of any person hereunder shall be final and binding on all persons,
subject only to the provisions of Sections 4.3, 4.4 and 4.5 hereof.

 

(b)      The Plan Administrator may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of benefits, to a named administrator(s) or
an employee of the Company.

 

(c)      It is intended that, to the extent applicable, all Participant
elections hereunder will comply with Section 409A of the Code.  The Plan
Administrator is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply with the
requirements thereof (including any transition rules thereunder).

 

Section 4.2  Regulations.  The Plan Administrator shall promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan or
Section 409A of the Code.  The rules, regulations and interpretations made by
the Plan Administrator shall, subject only to the provisions of Sections 4.3,
4.4 and 4.5 hereof, be final and binding on all persons.

 

Section 4.3  Claims Procedures.

 

(a)      The Plan Administrator shall determine the rights of any person to any
benefit hereunder.  Any person who believes that he or she has not received the
benefit to which he or she is entitled under the Plan must file a claim in
writing with the Plan Administrator specifying the basis for his or her claim
and the facts upon which he or she relies in making such a claim.

 

(b)      The Plan Administrator will notify the claimant of its decision
regarding his or her claim within a reasonable period of time, but not later
than 90 days following the date on which the claim is filed, unless special
circumstances

 

12

--------------------------------------------------------------------------------


 

require a longer period for adjudication and the claimant is notified in writing
of the reasons for an extension of time prior to the end of the initial 90-day
period and the date by which the Plan Administrator expects to make the final
decision.  In no event will the Plan Administrator be given an extension for
processing the claim beyond 180 days after the date on which the claim is first
filed with the Plan Administrator.

 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(i)               The specific reason(s) for the denial;

 

(ii)              A specific reference to the pertinent Plan provision(s) on
which the denial is based;

 

(iii)             A description of additional information or material necessary
for the claimant to perfect his or her claim, if any, and an explanation of why
such information or material is necessary; and

 

(iv)             An explanation of the Plan’s claim review procedure and the
applicable time limits under such procedure and a statement as to the claimant’s
right to bring a civil action under ERISA after all of the Plan’s review
procedures have been satisfied.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

13

--------------------------------------------------------------------------------


 

                (A)          The specific reason(s) for the denial;

 

                (B)           A reference to the specific Plan provision(s) on
which the denial is based;

 

                (C)           A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
information relevant to the claimant’s claim for benefits; and

 

                (D)          A statement describing any voluntary appeal
procedures offered by the Plan and a statement of the claimant’s right to bring
a civil action under ERISA.

 

(c)            The Plan Administrator’s decision on review shall be, to the
extent permitted by applicable law, final and binding on all interested persons.

 

Section 4.4  Arbitration.  After a Participant has exhausted all administrative
remedies as provided in Section 4.3, any disputes arising hereunder may, at the
election of the Participant, be submitted for non-binding arbitration to an
arbitrator appointed under the auspices of the American Arbitration Association
(“AAA”) office in Cincinnati, Ohio, or if closer, the AAA office that is located
in a U.S. city nearest to the general corporate offices of the Company for
resolution under the AAA Employment Dispute Arbitration Rules.  Such arbitration
shall be held in such place as the parties and the arbitrator shall mutually
agree.  The arbitrator shall apply applicable Federal and state law, including
ERISA.  The provisions of ERISA, including, but not limited to, preemption,
review of claims, and standards of review, shall be applied by the arbitrator to
the same extent as if the matter were proceeding in federal court.  The state
law applied shall be the law of the state in which the general corporate offices
of the Company are located (Ohio as of the date hereof).  The entire cost of the
proceedings, except for the Participant’s attorney’s fees and costs, shall be
borne by the Company.

 

Section 4.5  Revocability of Plan Administrator/Employer Action.  Any action
taken by the Plan Administrator or the employer with respect to the rights or
benefits under the Plan of any person shall be revocable by the Plan
Administrator or the employer as to payments not yet made to such person, and
acceptance of any benefits under the Plan constitutes acceptance of and
agreement to the Plan Administrator’s or the employer’s making any appropriate
adjustments in future payments to such person to recover from such person any
excess payment or make up any underpayment previously made to him or her.

 

ARTICLE V.  AMENDMENT AND TERMINATION

 

Section 5.1  Amendment.  The Committee may at any time (without the consent of
the Participants) amend any or all of the provisions of this Plan, except that
no such amendment may adversely affect the amount of any Participant’s accrued
benefit as of the date of such amendment, without the prior written consent of
the affected Participant.  A proper amendment of this Plan automatically shall
effect a corresponding amendment to all Participants’ rights hereunder.

 

14

--------------------------------------------------------------------------------


 

Section 5.2  Termination.  The Committee, in its sole discretion, may terminate
this Plan at any time and for any reason whatsoever, except that, subject to
Subsection (b) hereof, no such termination may adversely affect the amount of
any Participant’s accrued benefit as of the date of such termination, without
the prior written consent of the affected Participant.  Notwithstanding the
preceding sentence, the Compensation Committee, in its sole discretion, may
terminate this Plan to the extent and in circumstances described in Treas. Reg.
§ 1.409A-3(j)(4)(ix), or any successor provision.  A proper termination of this
Plan automatically shall effect a termination of all Participants’ rights and
benefits hereunder without further action, to the extent that such Participants
have received payment of their balances under the Plan.  Written notice of any
termination shall be given to the Participants as soon as practicable after a
proper termination.

 

ARTICLE VI.  MISCELLANEOUS

 

Section 6.1  Section 409A of the Code.  It is intended that the Plan (including
all amendments thereto) comply with the provisions of Section 409A of the Code,
so as to prevent the inclusion in gross income of any retirement benefit accrued
hereunder in a taxable year that is prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants.  It is intended that the Plan shall be administered in a manner
that will comply with Section 409A of the Code.

 

Section 6.2  Non-Alienation of Deferred Compensation.  No right or interest
under the Plan of any Participant or Beneficiary shall be (a) assignable or
transferable in any manner, (b) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (c) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary.  Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code, the Committee shall honor a judgment, order or decree
from a state domestic relations court which requires the payment of part or all
of a Participant’s or Beneficiary’s interest under this Plan to an “alternate
payee” as defined in Section 414(p) of the Code.

 

Section 6.3  Interest of Participant.  The obligation of the Company under the
Plan to make payment of amounts reflected in an Account merely constitutes the
unsecured promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company or a property interest in his or her Account. 
Further, no Participant or Beneficiary shall have any claim whatsoever against
any Subsidiary for amounts reflected in an Account.  Nothing in the Plan shall
be construed as guaranteeing future employment to Eligible Executives.  It is
the intention of the Company that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA.  The Company may, but need not, establish a trust
to fund its obligations under the Plan.  In such event, the Company may
establish a trust or use an already existing trust, either the Company’s Amended
and Restated Master Trust, dated January 1, 2001, or the Company’s Second
Amended and Restated Master Trust, dated January 1, 2001 (such new trust or an
existing trust, each, a “Master Trust”), and may fund such

 

15

--------------------------------------------------------------------------------


 

Master Trust; provided, however, that any funds contained therein shall remain
liable for the claims of the Company’s general creditors and provided, further,
that no amount shall be transferred to a Master Trust if, pursuant to
Section 409A(b)(3)(A) of the Code, such amount would, for purposes of Section 83
of the Code, be treated as property transferred in connection with the
performance of services.  Notwithstanding the above, upon the earlier to occur
of (a) a Change of Control or (b) a declaration by the Board that a Change of
Control is imminent, the Company shall promptly to the extent it has not
previously done so transfer to the trustee of such Master Trust, to be added to
the principal thereof, an amount equal to (A) the aggregate amount credited to
the Accounts of all of the Participants and Beneficiaries under the Plan, less
(B) the surplus, if any, in the Master Trust at such time that is not dedicated
to the payment of benefits under any other benefit plan sponsored by the
Company; provided, however, that no amount shall be transferred pursuant to a
Master Trust if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.

 

Section 6.4  Claims of Other Persons.  The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary or the officers,
employees or directors of the Company or any Subsidiary, except any such rights
as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

 

Section 6.5  Severability.  The invalidity and unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

Section 6.6  Expenses.  The Company shall pay all expenses incurred in the
administration and operation of the Plan.

 

Section 6.7  Governing Law.  Except when preempted by federal law, this Plan
shall be regulated, construed and administered under the laws of the State of
Ohio.

 

Section 6.8  Relationship to Other Plans.  The Plan is intended to serve the
purposes of and to be consistent with any incentive compensation plan approved
by the Committee for purposes of the Plan.

 

Section 6.9  Headings; Interpretation.

 

(a)       Headings in this Plan are inserted for convenience of reference only
and are not to be considered in the construction of the provisions hereof.

 

(b)        Any reference in this Plan to Section 409A of the Code will also
include any regulations or any other formal guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

16

--------------------------------------------------------------------------------


 

(c)      For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

 

17

--------------------------------------------------------------------------------